

Exhibit 10.12


EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT (this “Agreement”) dated as of October 4, 2013 (the
“Effective Date”), by and between Epicor Software Corporation, a Delaware
corporation (the “Company”), and Joseph L. Cowan (the “Executive”).
W I T N E S S E T H
WHEREAS, the Company desires to employ the Executive as the President and Chief
Executive Officer of the Company; and
WHEREAS, the Company and the Executive desire to enter into this Agreement to
memorialize the terms and conditions of the Executive’s employment with the
Company.
NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
1.POSITION AND DUTIES.
(a)    During the Employment Term (as defined in Section 2 hereof), the
Executive shall serve as the President and Chief Executive Officer of the
Company. In these capacities, the Executive shall (i) have all of the duties,
authorities and responsibilities customarily exercised by an individual serving
as the president and chief executive officer of a company the size and nature of
the Company, and (ii) have such other duties, authorities and responsibilities,
consistent with the foregoing, as may reasonably be assigned to the Executive
from time to time by the Board of Directors of the Company (the “Board”). The
Executive shall also serve as a member of the Board and, if requested, as an
officer or director of any subsidiary of the Company. The Executive will work
from an office in the Executive’s residence in Atlanta, Georgia; provided, that
the Executive understands and agrees that his duties and responsibilities will
require travel for business purposes. The Executive shall report directly to the
Board.
(b)    During the Employment Term, the Executive shall devote substantially all
of the Executive’s business time, energy, business judgment, knowledge and skill
and the Executive’s best efforts to the performance of the Executive’s duties
with the Company, provided that the foregoing shall not prevent the Executive
from (i) serving on the Board of Directors of Nice Systems Ltd. or the boards of
directors of non-profit organizations and, with the prior written approval of
the Board, other for profit companies, (ii) participating in charitable, civic,
educational, professional, community or industry affairs, and (iii) managing the
Executive’s passive personal investments, so long as such activities in the
aggregate do not materially interfere or conflict with the Executive’s duties
hereunder or create a potential business or fiduciary conflict.
2.    EMPLOYMENT TERM. The Company agrees to employ the Executive pursuant to
the terms of this Agreement, and the Executive agrees to be so employed, for a
term commencing on the Effective Date and ending on December 31, 2016 (the
“Initial Term”). On each January 1 following the Initial Term, the term of this
Agreement shall be automatically extended for successive one-year periods (each,
a “Renewal Term”); provided, however, that either party hereto may elect not to
extend this Agreement by giving written notice to the other party at least
ninety (90) days prior to the end of the Initial Term or any Renewal Term.
Notwithstanding the foregoing, the Executive’s employment hereunder may be
earlier terminated in accordance with Section 6 hereof, subject to Section 7
hereof. The period of time between the Effective Date and the termination of the
Executive’s employment hereunder shall be referred to herein as the “Employment
Term.”
3.    BASE SALARY. The Company agrees to pay the Executive a base salary at an
annual rate of not less than $650,000, payable in accordance with the regular
payroll practices of the Company, but not less frequently than monthly. The
Executive’s base salary shall be subject to annual review by the Board (or a
committee thereof), which may increase (but not decrease) the base salary, in
its sole discretion. The base salary as determined herein and adjusted from time
to time in accordance herewith shall constitute “Base Salary” for purposes of
this Agreement.
4.    ANNUAL BONUS. During the Employment Term, the Executive shall be eligible
to receive an annual incentive payment under the Company’s annual bonus plan as
may be in effect from time to time (any such annual bonus, an “Annual Bonus”)
with a target bonus opportunity equal to 100% of the Executive’s Base Salary
(the “Target Bonus”). The Executive shall be eligible to receive this Annual
Bonus for each performance year during the Employment Term upon the attainment
of threshold performance of one or more pre-established performance goals
established by the Board (or a committee thereof) in its reasonable discretion
after consultation with the Executive, with greater or lesser amounts of the
Executive’s Base Salary (including zero) paid for performance above and below
threshold (such greater and lesser amounts to be determined by a formula
established in good faith by the Board (or a committee thereof) for that year
when it establishes the objectively determinable and reasonably attainable
targets and performance criteria for that year). Any Annual Bonus payable
hereunder shall be paid in the calendar year following the fiscal year to which
such bonus relates at the same time annual bonuses are paid to other senior
executives of the Company, subject to the Executive’s continued employment at
the time of payment (except as otherwise provided in Section 7 hereof).
5.    EMPLOYEE BENEFITS.
(a)    BENEFIT PLANS. During the Employment Term, the Executive shall be
entitled to participate in any employee benefit plan that the Company has
adopted or may adopt, maintain or contribute to or for the benefit of its
employees generally, subject to satisfying the applicable eligibility
requirements, and except to the extent such plans are duplicative of the
benefits otherwise provided hereunder. The Executive’s participation will be
subject to the terms of the applicable plan documents and generally applicable
Company policies. Notwithstanding the foregoing, the Company may modify or
terminate any employee benefit plan at any time.
(b)    BUSINESS EXPENSES. Upon presentation of reasonable substantiation and
documentation as the Company may specify from time to time, the Executive shall
be reimbursed in accordance with the Company’s expense reimbursement policy, for
all reasonable out-of-pocket business expenses incurred and paid by the
Executive during the Employment Term and in connection with the performance of
the Executive’s duties hereunder and the Company’s policies with regard thereto.
(c)    PAID TIME OFF. During the Employment Term, the Executive shall be
entitled to paid vacation in accordance with the Company’s policy on accrual and
use applicable to employees as in effect from time to time, except that the
Executive shall be entitled to the maximum number of days of paid vacation
available to any employee of the Company.
(d)    PERQUISITES. The Company shall pay the Executive an additional $3,000 per
month as a housing and automobile allowance. The Company shall reimburse the
Executive’s reasonable attorney’s fees (up to $7,000) incurred in connection
with the negotiation of this Agreement and the Executive’s related equity
documents.
6.    TERMINATION. The Executive’s employment and the Employment Term shall
terminate on the first of the following to occur (the date of any such
termination, the “Date of Termination”):
(a)    DISABILITY. Upon ten (10) days’ prior written notice by the Company to
the Executive of a termination due to Disability. For purposes of this
Agreement, “Disability” shall be defined as the failure of the Executive to have
performed the Executive’s material duties hereunder due to a physical or mental
injury, infirmity or incapacity for one hundred eighty (180) days (including
weekends and holidays) in any three hundred, sixty-five (365)-day period, as
determined by the Board in its reasonable discretion. The Executive (or the
Executive’s representative) shall cooperate in all respects with the Company if
a question arises as to whether the Executive has become Disabled (including,
without limitation, submitting to reasonable examinations by one or more medical
doctors and other health care specialists selected by the Company and
authorizing such medical doctors and other health care specialists to discuss
the Executive’s condition with the Company).
(b)    DEATH. Automatically upon the date of death of the Executive.
(c)    CAUSE. Immediately upon written notice by the Company to the Executive of
a termination for Cause. “Cause” shall mean:
(i)    the Executive’s willful misconduct or gross neglect in the performance of
the Executive’s duties to the Company that has or should reasonably be expected
to have a demonstrably adverse effect on the Company;
(ii)    the Executive’s willful failure to follow the lawful and reasonable
directives of the Board (other than as a result of death or Disability);
(iii)    the Executive’s conviction of, or pleading of guilty or nolo contendere
to, a felony or any crime involving moral turpitude:
(iv)    the Executive’s willful failure to perform the Executive’s duties to the
Company (other than as a result of death or Disability) that continues after a
written notice from the Board requesting such performance;
(v)    any material act of theft, embezzlement, fraud, malfeasance, dishonesty
or misappropriation by the Executive against the Company’s property:
(vi)    the Executive’s failure to cooperate in any audit or investigation of
the business or financial practices of the Company or any of its subsidiaries;
(vii)    or a material breach by the Executive of this Agreement or any other
material agreement with the Company, or a violation by the Executive of the
Company’s code of conduct or other material written policy.
Any determination of Cause by the Company will be made by a resolution approved
by the Board, provided that no such determination may be made until the
Executive has been given written notice detailing the specific Cause event and a
period of thirty (30) days following receipt of such notice to cure such event
(if susceptible to cure) to the reasonable satisfaction of the Board: and
provided, further, that no such determination may be made until the Executive
has been given the opportunity to appear before the Board (with or without
counsel) prior to such determination being made and after the expiration of such
30-day cure period, if any, to discuss the circumstances associated therewith.
Notwithstanding anything to the contrary contained herein, the Executive’s right
to cure shall not apply if there are habitual or repeated breaches by the
Executive.
(d)    WITHOUT CAUSE. Immediately upon written notice by the Company to the
Executive of an involuntary termination without Cause (other than for death or
Disability).
(e)    GOOD REASON. Upon written notice by the Executive to the Company of a
termination for Good Reason. “Good Reason” shall mean the occurrence of any of
the following events, without the express written consent of the Executive,
unless such events are fully corrected in all material respects by the Company
within thirty (30) days following written notification by the Executive to the
Company of the occurrence of one of the reasons set forth below:
(i)    any diminution in the Executive’s Base Salary or Target Bonus
opportunity, other than pursuant to and consistent with across-the-board
reductions of base salary or bonus opportunities applicable to all senior
executives of the Company;
(ii)    any material diminution or material adverse change in the Executive’s
titles, duties, authorities or responsibilities (other than (i) temporarily
while physically or mentally incapacitated, (ii) as required by applicable law,
or (iii) the removal of temporarily assigned duties);
(iii)    a requirement that the Executive no longer report to the Board; or
(iv)    any material breach by the Company of this Agreement or of any of its
material obligations to the Executive.
The Executive shall provide the Company with a written notice detailing the
specific circumstances alleged to constitute Good Reason within ninety (90) days
after the first occurrence of such circumstances, and actually terminate
employment within thirty (30) days following the expiration of the Company’s
cure period as set forth above. Otherwise, any claim of such circumstances as
“Good Reason” shall be deemed irrevocably waived by the Executive.
(f)    WITHOUT GOOD REASON. Upon thirty (30) days’ prior written notice by the
Executive to the Company of the Executive’s voluntary termination of employment
without Good Reason (which the Company may, in its sole discretion, make
effective earlier than the end of such (30)-day period).
(g)    NON-EXTENSION OF AGREEMENT. Upon the expiration of the Initial Term or
Renewal Term, as applicable, due to a non-extension of the Agreement by the
Company or the Executive pursuant to the provisions of Section 2 hereof.
7.    CONSEQUENCES OF TERMINATION.
(a)    DEATH. In the event that the Executive’s employment and the Employment
Term ends on account of the Executive’s death, the Executive or the Executive’s
estate, as the case may be, shall be entitled to the following (with the amounts
due under Sections 7(a)(i) through 7(a)(iii) hereof to be paid within sixty (60)
days following termination of employment, or such earlier date as may be
required by applicable law):
(i)    any earned and unpaid Base Salary, and any accrued but unused vacation
clays, in each case through the date of termination, and any accrued but unpaid
Annual Bonus for any year prior to the year in which the termination occurs:
(ii)    reimbursement for any unreimbursed business expenses incurred through
the date of termination; and
(iii)    all other payments, benefits, rights and entitlements to which the
Executive is entitled under the terms of any plan, program, agreement, corporate
governance document or arrangement of the Company (“Company Arrangement”)
(collectively, Sections 7(a)(i) through 7(a)(iii) hereof shall be hereafter
referred to as the “Accrued Benefits”).
(b)    DISABILITY. In the event that the Executive’s employment and the
Employment Term ends on account of the Executive’s Disability, the Company shall
pay or provide the Executive with the Accrued Benefits.
(c)    TERMINATION FOR CAUSE OR WITHOUT GOOD REASON OR AS A RESULT OF
NON-EXTENSION OF THIS AGREEMENT BY THE EXECUTIVE. If the Executive’s employment
is terminated (x) by the Company for Cause, (y) by the Executive without Good
Reason, or (z) as a result of non-extension of the Agreement by the Executive
pursuant to Section 2 hereof, the Company shall pay or provide the Executive
with the Accrued Benefits.
(d)    TERMINATION WITHOUT CAUSE OR FOR GOOD REASON OR AS A RESULT OF
NON-EXTENSION OF THIS AGREEMENT BY THE COMPANY. If the Executive’s employment by
the Company is terminated (x) by the Company other than for Cause (and, for the
avoidance if doubt, the non-extension of the Agreement by the Company pursuant
to Section 2 above shall be deemed a termination by the Company without Cause),
or (y) by the Executive for Good Reason, the Company shall pay or provide the
Executive with the following:
(v)    the Accrued Benefits;
(vi)    subject to the Executive’s continued compliance with the obligations in
Sections 8, 9 and 10 hereof, an amount equal to the sum of the Executive’s Base
Salary and Target Bonus, paid in accordance with the Company’s payroll practices
in effect on the Date of Termination for a period of twelve (12) months
following such termination, provided that to the extent that the payment of any
amount constitutes “nonqualified deferred compensation” for purposes of “Code
Section 409A” (as defined in Section 22 hereof), any such payment scheduled to
occur during the first sixty (60) days following such termination shall not be
paid until the first regularly scheduled pay period following the sixtieth
(60th) day following such termination and shall include payment of any amount
that was otherwise scheduled to be paid prior thereto;
(vii)    a pro-rata portion of the Executive’s Annual Bonus for the fiscal year
in which the Executive’s termination occurs based on actual results for such
year (determined by multiplying the amount of such bonus which would be due for
the full fiscal year by a fraction, the numerator of which is the number of days
during the fiscal year of termination that the Executive is employed by the
Company and the denominator of which is 365) payable at the same time bonuses
for such year are paid to other senior executives of the Company: and
(viii)    subject to (A) the Executive’s timely election of continuation
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), (B) the Executive’s continued copayment of premiums at the
same level and cost to the Executive as if the Executive were an employee of the
Company (excluding, for purposes of calculating cost, an employee’s ability to
pay premiums with pre-tax dollars), and (C) the Executive’s continued compliance
with the obligations in Sections 8, 9 and 10 hereof, continued participation by
the Executive and his eligible dependents in the Company’s group health plan (to
the extent permitted under applicable law and the terms of such plan) for a
period of eighteen (18) months at the Company’s expense; provided that the
Executive is eligible and remains eligible for COBRA coverage; and provided,
further, that in the event that the Executive obtains other employment that
offers group health benefits, such payments (but not the ability to continue
COBRA coverage at the Executive’s sole expense) by the Company under this
Section 7(d)(iv) shall immediately cease when the Executive becomes eligible to
participate in such group health benefit plan.
Payments and benefits provided in this Section 7(d) shall be in lieu of any
termination or severance payments or benefits for which the Executive may be
eligible under any of the plans, policies or programs of the Company or under
the Worker Adjustment Retraining Notification Act of 1988 or any similar state
statute or regulation.
(e)    CODE SECTION 280G. To the extent that any amount payable to the Executive
hereunder, as well as any other “parachute payment,” as such term is defined
under Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), payable to the Executive in connection with the Executive’s employment
by the Company, exceed the limitations of Section 280G of the Code such that an
excise tax will be imposed under Section 4999 of the Code (the “Excise Tax”),
the Company shall, with respect to such payments, use its reasonable best
efforts to obtain a vote satisfying the requirements of Section 280G(b)(5) of
the Code, such that no portion of the payments or benefits that are treated as
contingent on a change of ownership or control of the Company (or in the
ownership of a substantial portion of the assets of the Company) will be subject
to the Excise Tax. In the event that a vote satisfying the requirements of
Section 280G(b)(5) of the Code is not obtained for any reason, then such
payments shall be either (x) reduced to the minimum extent necessary to avoid
application of the Excise Tax or (y) provided to the Executive in full,
whichever of the foregoing amounts, when taking into account applicable federal,
state, local and foreign income and employment taxes, the Excise Tax and any
other applicable taxes, results in the receipt by the Executive, on an after-tax
basis, of the greatest amount of benefits, notwithstanding that all or some
portion of such benefits may be taxable under the Excise Tax. In the event of a
reduction in benefits hereunder, the reduction shall occur in the following
order: (i) benefits valued as parachute payments, (ii) any cash severance based
on a multiple of Base Salary or Annual Bonus, (iii) any other cash amounts
payable to the Executive, and (iv) acceleration of vesting of any equity awards.
(f)    OTHER OBLIGATIONS. Upon any termination of the Executive’s employment
with the Company, the Executive shall promptly resign from any position as an
officer, director or fiduciary of the Company and any Company-related entity.
(g)    EXCLUSIVE REMEDY. The amounts payable to the Executive following
termination of employment and the Employment Term hereunder pursuant to
Sections 6 and 7 hereof shall be in full and complete satisfaction of the
Executive’s rights under this Agreement and any other claims that the Executive
may have in respect of the Executive’s employment with the Company or any of its
affiliates, and the Executive acknowledges that such amounts are fair and
reasonable, and are the Executive’s sole and exclusive remedy, in lieu of all
other remedies at law or in equity, with respect to the termination of the
Executive’s employment hereunder or any breach of this Agreement.
8.    RELEASE; NO MITIGATION. Any and all amounts payable and benefits or
additional rights provided pursuant to this Agreement beyond the Accrued
Benefits shall only be payable if the Executive executes, delivers to the
Company, and does not revoke a release of claims in substantially the form of
Exhibit A attached hereto within sixty (60) days following the Date of
Termination. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement, nor shall the
amount of any payment hereunder be reduced by any compensation earned by the
Executive as a result of employment by a subsequent employer, except as provided
in Section 7(d)(iv) hereof
9.    RESTRICTIVE COVENANTS.
(a)    CONFIDENTIALITY. During the course of the Executive’s employment with the
Company, the Executive will learn confidential information on behalf of the
Company and its subsidiaries and affiliates (the “Company Group”). The Executive
agrees that the Executive shall not, directly or indirectly, use, make
available, sell, disclose or otherwise communicate to any person, other than in
the course of the Executive’s assigned duties and for the benefit of the Company
Group, either during the period of the Executive’s employment or at any lime
thereafter, any business and technical information or trade secrets, nonpublic,
proprietary or confidential information, knowledge or data relating to the
Company Group or received from third parties subject to a duty on the Company
Group’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes, in each case which shall have been obtained
by the Executive during the Executive’s employment by the Company Group or any
predecessor (“Confidential Information”). The foregoing shall not apply to
information that (i) was known to the public prior to its disclosure to the
Executive; (ii) becomes generally known to the public subsequent to disclosure
to the Executive through no wrongful act of the Executive or any representative
of the Executive; or (iii) the Executive is required to disclose by applicable
law, regulation or legal process (provided that the Executive provides the
Company with prior notice of the contemplated disclosure and cooperates with the
Company Group at its expense in seeking a protective order or other appropriate
protection of such information). The terms and conditions of this Agreement
shall remain strictly confidential, and the Executive hereby agrees not to
disclose the terms and conditions hereof to any person or entity, other than
immediate family members, legal advisors or personal tax or financial advisors,
or prospective future employers solely for the purpose of disclosing the
limitations on the Executive’s conduct imposed by the provisions of this
Section 9 who, in each case, shall agree to keep such information confidential.
(b)    NONCOMPETITION. The Executive acknowledges that the Executive performs
services of a unique nature for the Company Group that are irreplaceable, and
that the Executive’s performance of such services to a competing business will
result in irreparable harm to the Company and its subsidiaries. Accordingly, to
the extent permitted by applicable law, during the Executive’s employment
hereunder and for a period of twelve (12) months thereafter, the Executive
agrees that the Executive will not, directly or indirectly, own, manage,
operate, control, be employed by (whether as an employee, consultant,
independent contractor or otherwise, and whether or not for compensation) or
render services to any person, firm, corporation or other entity, in whatever
form, engaged in competition with the Company or any of its subsidiaries or in
any other material business in which the Company or any of its subsidiaries is
engaged on the Date of Termination or in which they have planned, on or prior to
such date, to be engaged in on or after such date of which the Executive has or
should have had actual knowledge, in any locale of any country in which the
Company or its subsidiaries conducts business. Notwithstanding the foregoing,
nothing herein shall prohibit the Executive from being a passive owner of equity
interests in a pooled investment vehicle or less than two percent (2%) of the
stock of a publicly traded corporation whose stock is traded on a national
securities exchange or in the over-the-counter market.
(c)    NONSOLICITATION; NONINTERFERENCE. During the Executive’s employment
hereunder and a period of twelve (12) months thereafter, the Executive agrees
that the Executive shall not, except in the furtherance of the Executive’s
duties hereunder, directly or indirectly, individually or on behalf of any other
person, firm, corporation or other entity unaffiliated with the Company Group,
(i) solicit, aid or induce any customer of the Company Group to purchase goods
or services then sold by the Company Group from another person, firm,
corporation or other entity or assist or aid any other persons or entity in
identifying or soliciting any such customer, (ii) solicit, aid or induce any
employee, representative or agent of the Company Group to leave such employment
or retention or to accept employment with or render services to or with any
other person, firm, corporation or other entity unaffiliated with the Company
Group or hire or retain any such employee, representative or agent, or take any
action to materially assist or aid any other person, firm, corporation or other
entity in identifying, hiring or soliciting any such employee, representative or
agent: provided that responses by any employee, representative or agent of the
Company Group to advertisements or general solicitations by the Executive or any
other person, firm, corporation or other entity unaffiliated with the Company
Group in the ordinary course of business shall not, by themselves, be deemed a
violation of this provision, or (iii) interfere, or aid or induce any other
person or entity in interfering, with the relationship between the Company Group
and any of their respective vendors, joint ventures or licensors. An employee,
representative or agent shall be deemed covered by this Section 9(c) while so
employed or retained and for a period of six (6) months thereafter.
(d)    NON-DISPARAGEMENT. The Executive shall not make negative comments or
otherwise disparage the Company Group or Apax Partners, L.P. or any of their
respective officers, directors, employees, shareholders, partners, members,
agents or products. None of the Company Group, Apax Partners, L.P. or any
executive officers of the Company or Apax Partners, L.P. shall make negative
comments or otherwise disparage the Executive. The foregoing shall not be
violated by truthful statements in response to legal process, required
governmental testimony or filings, or administrative or arbitral proceedings
(including, without limitation, depositions in connection with such
proceedings), and the foregoing limitation on the Company Group, Apax Partners,
L.P., and their applicable executive officers shall not be violated by
statements internal to any member of the Company Group or Apax Partners, L.P.
that they in good faith believe are necessary or appropriate to make in
connection with performing their respective duties and obligations to any member
of the Company Group or Apax Partners, L.P., as the case may be.
(e)    INVENTIONS.
(i)    The Executive acknowledges and agrees that all ideas, methods,
inventions, discoveries, improvements, work products, developments or works of
authorship (“Inventions”), whether patentable or unpatentable, (A) that relate
to the Executive’s work with the Company Group, made or conceived by the
Executive, solely or jointly with others, during the Employment Term, or
(B) suggested by any work that the Executive performs in connection with the
Company Group, either while performing the Executive’s duties with the Company
Group or on the Executive’s own time, but only insofar as the Inventions are
related to the Executive’s work as an employee or other service provider to the
Company Group, shall belong exclusively to the Company Group (or its designee),
whether or not patent applications are filed thereon. The Executive will keep
full and complete written records (the “Records”) in the manner prescribed by
the Company Group, of all Inventions, and will promptly disclose all Inventions
completely and in writing to the Company. The Records shall be the sole and
exclusive property of the Company Group, and the Executive will surrender them
upon the termination of the Employment Term, or upon the Company Group’s
request. The Executive will assign to the Company the Inventions and all patents
that may issue thereon in any and all countries, whether during or subsequent to
the Employment Term, together with the right to file, in the Executive’s name or
in the name of the Company (or its designee), applications for patents and
equivalent rights (the “Applications”). The Executive will, at any time during
and subsequent to the Employment Term, make such applications, sign such papers,
take all rightful oaths, and perform all acts as may be reasonably requested
from time to time by the Company Group with respect to the Inventions. The
Executive will also execute assignments to the Company Group (or its designee)
of the Applications, and give the Company Group and its attorneys all reasonable
assistance (including the giving of testimony) to obtain the Inventions for the
Company Group’s benefit, all without additional compensation to the Executive
from the Company Group, but entirely at the Company Group’s expense.
(ii)    In addition, the Inventions will be deemed Work for Hire, as such term
is defined under the copyright laws of the United States, on behalf of the
Company Group, and the Executive agrees that the Company Group will be the sole
owner of the Inventions and all underlying rights therein in all media now known
or hereinafter devised throughout the universe and in perpetuity without any
further obligations to the Executive. If the Inventions, or any portion thereof,
are deemed not to be Work for Hire, the Executive hereby irrevocably conveys,
transfers and assigns to the Company, all rights, in all media now known or
hereinafter devised, throughout the universe and in perpetuity, in and to the
Inventions, including, without limitation, all of the Executive’s right, title
and interest in the copyrights (and all renewals, revivals and extensions
thereof) to the Inventions, including, without limitation, all rights of any
kind or any nature now or hereafter recognized, including, without limitation,
the unrestricted right to make modifications, adaptations and revisions to the
Inventions, to exploit and allow others to exploit the Inventions and all rights
to sue at law or in equity for any infringement, or other unauthorized use or
conduct in derogation of the Inventions, known or unknown, after the date
hereof, including, without limitation, the right to receive all proceeds and
damages therefrom. In addition, the Executive hereby waives any so-called “moral
rights” with respect to the Inventions. To the extent that the Executive has any
rights in the results and proceeds of the Executive’s service to the Company
Group that cannot be assigned in the manner described herein, the Executive
agrees to unconditionally waive the enforcement of such rights. The Executive
hereby waives any and all currently existing and future monetary rights in and
to the Inventions and all patents that may issue thereon, including, without
limitation, any rights that would otherwise accrue to the Executive’s benefit by
virtue of the Executive being an employee of or other service provider to the
Company Group.
(f)    RETURN OF COMPANY PROPERTY. On the date of the Executive’s termination of
employment with the Company for any reason (or at any time prior thereto at the
Company Group’s request), the Executive shall return all property belonging to
the Company Group (including, but not limited to, any Company Group-provided
laptops, computers, cell phones, wireless electronic mail devices or other
equipment, or documents and property belonging to the Company Group, but
excluding the Executive’s contact list, rolodex or electronic equivalent, and
documents pertaining to his personal entitlements and obligations).
(g)    REASONABLENESS OF COVENANTS. In signing this Agreement, the Executive
gives the Company Group and Apax Partners, L.P. assurance that the Executive has
carefully read and considered all of the terms and conditions of this Agreement,
including the restraints imposed under this Section 9. The Executive agrees that
these restraints are necessary for the reasonable and proper protection of the
Company Group and Apax Partners, L.P. and their respective trade secrets and
confidential information and that each and every one of the restraints is
reasonable in respect of subject matter, length of time and geographic area, and
that these restraints, individually or in the aggregate, will not prevent the
Executive from obtaining other suitable employment during the period in which
the Executive is bound by the restraints. The Executive acknowledges that each
of these covenants has a unique, very substantial and immeasurable value to the
Company Group and Apax Partners, L.P. and that the Executive has sufficient
assets and skills to provide a livelihood while such covenants remain in force.
The Executive further covenants that the Executive will not challenge the
reasonableness or enforceability of any of the covenants set forth in this
Section 9. Notwithstanding the foregoing, in the event the Company ceases paying
or providing any of the amounts or benefits due under Section 7 above, if
payable, other than as a result of the Executive’s post-employment violation of
any of the covenants set forth in this Section 9, then the Executive may provide
the Company with written notice specifying that such cessation of payment has
occurred and provide the Company with a period of not less than thirty (30) days
to cure such cessation. In the event the Company does not cure such cessation of
payment within the thirty (30) day cure period, then the Executive shall cease
to be subject to the post-employment restrictions set forth in Sections 9(b) and
(c) above. It is also agreed that each member of the Company Group will have the
right to enforce all of the Executive’s obligations to that member under this
Agreement, including without limitation pursuant to this Section 9, and that the
Executive will have the right to enforce all of the obligations of each member
of the Company Group and Apax Partners, L.P. to the Executive against the
Company, including without limitation pursuant to this Section 9.
(h)    REFORMATION. If it is determined by a court of competent jurisdiction in
any state that any restriction in this Section 9 is excessive in duration or
scope or is unreasonable or unenforceable under applicable law, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the laws of
that state.
(i)    TOLLING. In the event of any violation of the provisions of this
Section 9 the Executive acknowledges and agrees that the post-termination
restrictions contained in this Section 9 shall be extended by a period of time
equal to the period of such violation, it being the intention of the parties
hereto that the running of the applicable post-termination restriction period
shall be tolled during any period of such violation.
(j)    SURVIVAL OF PROVISIONS. The entitlements and obligations contained in
this Agreement that are intended to survive the termination or expiration of the
Employment Term and the Executive’s employment with the Company shall survive
the termination or expiration of the Employment Term and the Executive’s
employment with the Company Group in accordance with their terms and shall be
fully enforceable in accordance with their terms thereafter.
(k)    NO OTHER POST-EMPLOYMENT RESTRICTIONS. Except as otherwise agreed to in
writing between the Company and the Executive and except as otherwise specified
in any applicable equity award granted to the Executive, there shall be no
contractual, or similar, restrictions on the Executive’s postemployment
activities, other than those expressly set forth in this Agreement. In the event
of any inconsistency between any provision of this Agreement and any provision
of any employee handbook, personnel manual, program, policy, or arrangement of
the Company or any of its affiliates, the provisions of this Agreement shall
control unless the Executive otherwise agrees in a signed writing that expressly
refers to the provision the control of which the Executive is waiving.
(l)    PERMITTED STATEMENTS. Nothing in this Agreement shall restrict either
party from making truthful statements (i) when required by law, subpoena, court
order or the like; (ii) when requested by a governmental, regulatory, or similar
body or entity; or (iii) in confidence to a professional advisor for the purpose
of securing professional advice.
10.    COOPERATION. Upon the receipt of reasonable notice from the Company Group
(including outside counsel), the Executive agrees that while employed by the
Company and thereafter, the Executive will respond and provide information with
regard to matters in which the Executive has knowledge as a result of the
Executive’s employment with the Company Group, and will provide reasonable
assistance to the Company Group and its respective representatives in defense of
all claims that may be made against the Company Group, and will provide
reasonable assistance to the Company Group in the prosecution of all claims that
may be made by the Company Group, to the extent that such claims may relate to
the period of the Executive’s employment with the Company Group. The Executive
agrees to promptly inform the Company if the Executive becomes aware of any
lawsuit involving such claims that may be filed or threatened against the
Company Group. The Executive also agrees to promptly inform the Company (to the
extent that the Executive is legally permitted to do so) if the Executive is
asked to assist in any investigation of the Company Group (or their actions),
regardless of whether a lawsuit or other proceeding has then been filed against
the Company Group with respect to such investigation, and shall not do so unless
legally required. Upon presentation of appropriate documentation, the Company
shall pay or reimburse the Executive for all reasonable and documented
out-of-pocket expenses (including but not limited to reasonable meals, lodging,
travel, duplicating and telephonic expenses) incurred by the Executive in
complying with this Section 10.
11.    EQUITABLE RELIEF AND OTHER REMEDIES. The Executive acknowledges and
agrees that the Company Group’s remedies at law for a breach or threatened
breach of any of the provisions of Section 9 or Section 10 hereof would be
inadequate and, in recognition of this fact, the Executive agrees that, in the
event of such a breach or threatened breach, in addition to any remedies at law,
the Company Group, without posting any bond, shall be entitled to obtain
equitable relief in the form of specific performance, a temporary restraining
order, a temporary or permanent injunction or any other equitable remedy which
may then be available, without the necessity of showing actual monetary damages
or the posting of a bond or other security. In the event of a violation by the
Executive of Sections 9 or 10 hereof, any severance being paid to the Executive
pursuant to this Agreement or otherwise shall immediately cease and any
severance previously paid to the Executive shall be immediately repaid to the
Company provided that in no event shall the foregoing apply in any way to any
portion of such severance consisting of the Accrued Benefits.
12.    NO ASSIGNMENTS. This Agreement is personal to each of the parties hereto.
Except as provided in this Section 12 hereof, no party may assign or delegate
any rights or obligations hereunder without first obtaining the written consent
of the other party hereto. The Company may assign this Agreement to any
successor to all or substantially all of the business and/or assets of the
Company, provided that the Company shall require such successor to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company and
any successor to its business and/or assets, which assumes and agrees to perform
the duties and obligations of the Company under this Agreement by operation of
law or otherwise.
13.    NOTICE. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery, if delivered by
hand, (b) on the date of transmission, if delivered by confirmed facsimile or
electronic mail, (c) on the first business day following the date of deposit, if
delivered by guaranteed overnight delivery service, or (d) on the fourth
business day following the date delivered or mailed by United States registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:
If to the Executive:
At the address (or to the facsimile number) shown in the books and records of
the Company.
If to the Company:
    
    
    
Attention: General Counsel
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
14.    SECTION HEADINGS; INCONSISTENCY. The section headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation of this Agreement. In the event of any
inconsistency between the terms of this Agreement and any Company Arrangement,
the terms of this Agreement shall govern and control.
15.    SEVERABILITY. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.
16.    COUNTERPARTS. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
17.    LIABILITY INSURANCE; INDEMNIFICATION. The Company shall cover the
Executive under directors’ and officers’ liability insurance both during and,
while potential liability exists, after the term of this Agreement in the same
amount and to the same extent as the Company covers its other officers and
directors. In addition, the Company shall indemnify the Executive on the same
basis as members of the Board. The tights of indemnification shall not be deemed
exclusive under applicable law, the Company’s Certificate of Incorporation, the
Company’s Bylaws, any agreement, a vote of stockholders, a resolution of
directors or otherwise, of the Company.
18.    GOVERNING LAW. This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, shall be governed by and
construed in accordance with the laws of the State of Delaware (but not
including any choice of law rule thereof that would cause the laws of another
jurisdiction to apply).
19.    DISPUTE RESOLUTION. Each of the parties agrees that any dispute between
the parties shall be resolved only in the courts of the State of Delaware or the
United States District Court for the District of Delaware and the appellate
courts having jurisdiction of appeals in such courts. In that context, and
without limiting the generality of the foregoing, each of the parties hereto
irrevocably and unconditionally (a) submits in any proceeding relating to this
Agreement or the Executive’s employment by the Company, or for the recognition
and enforcement of any judgment in respect thereof (a “Proceeding”), to the
exclusive jurisdiction of the courts of the State of Delaware, the court of the
United States of America for the District of Delaware, and appellate courts
having jurisdiction of appeals from any of the foregoing, and agrees that all
claims in respect of any such Proceeding shall be heard and determined in such
Delaware State court or, to the extent permitted by law, in such federal court,
(b) consents that any such Proceeding may and shall be brought in such courts
and waives any 10 objection that the Executive or the Company Group may now or
thereafter have to the venue or jurisdiction of any such Proceeding in any such
court or that such Proceeding was brought in an inconvenient court and agrees
not to plead or claim the same, (c) WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY, OR THE
EXECUTIVE’S OR THE COMPANY’S PERFORMANCE UNDER, OR THE ENFORCEMENT OF, THIS
AGREEMENT, (d) agrees that service of process in any such Proceeding may be
effected by mailing a copy of such process by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such party at the
Executive’s or the Company’s address as provided in Section 13 hereof, and (e)
agrees that nothing in this Agreement shall affect the right to effect service
of process in any other manner permitted by the laws of the State of Delaware.
Each party shall be responsible for its own legal fees incurred in connection
with any dispute hereunder.
20.    MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer or director as may be designated by
the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of; or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Agreement together with all exhibits hereto sets forth the
entire agreement of the parties hereto in respect of the subject matter
contained herein and supersedes any and all prior agreements or understandings
between the Executive and the Company with respect to the subject matter hereof.
No agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement.
21.    REPRESENTATIONS. Each party represents and warrants (a) subject to
Section 1(b)(i), that such party is not subject to any contract, arrangement,
agreement, policy or understanding, or to any statute, governmental rule or
regulation, that in any way limits such party’s ability to enter into and fully
perform such party’s obligations under this Agreement; (b) that such party is
not otherwise unable to enter into and fully perform such party’s obligations
under this Agreement; and (c) that, upon the execution and delivery of this
Agreement by both parties, this Agreement shall be such party’s valid and
binding obligation, enforceable against such party in accordance with its terms,
except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally. The Company represents and warrants that it is fully
authorized to enter into this Agreement and to perform its obligations under it.
22.    TAX MATTERS.
(a)    WITHHOLDING. The Company may withhold from any and all amounts payable
under this Agreement or otherwise such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.
(b)    SECTION 409A COMPLIANCE.
(i)    The intent of the parties is that payments and benefits under this
Agreement comply with Internal Revenue Code Section 409A and the regulations and
guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. To the extent that any provision
hereof is modified in order to comply with Code Section 409A, such modification
shall be made in good faith and shall, to the maximum extent reasonably
possible, maintain the original intent and economic benefit to the Executive and
the Company of the applicable provision without violating the provisions of Code
Section 409A. In no event whatsoever shall the Company Group be liable for any
additional tax, interest or penalty that may be imposed on the Executive by Code
Section 409A or damages for failing to comply with Code Section 409A.
(ii)    A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amount or benefit upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service." If the Executive is deemed on the date of 11
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment or the provision of
any benefit that is considered “nonqualified deferred compensation” under Code
Section 409A payable on account of a “separation from service,” such payment or
benefit shall be made or provided at the date which is the earlier of (A) the
expiration of the six (6)-month period measured from the date of such
“separation from service” of the Executive, and (B) the date of the Executive’s
death, to the extent required under Code Section 409A. Upon the expiration of
the foregoing delay period, all payments and benefits delayed pursuant to this
Section 0 (whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Executive in a lump sum and all remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.
(iii)    To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (A) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by the Executive, (B) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.
(iv)    For purposes of Code Section 409A, the Executive’s right to receive
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.
(v)    Notwithstanding any other provision of this Agreement to the contrary, in
no event shall any payment or benefit under this Agreement that constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A be
subject to offset by any other amount unless otherwise permitted by Code
Section 409A.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
[exhibit1012image1a01.gif]EPICOR SOFTWARE CORPORATION
By: /s/     
Name: Kathleen M. Crusco
Title: EVP, CFO
[exhibit1012image2a01.gif]








EXHIBIT A
RELEASE
I, Joseph L. Cowan, in consideration of and subject to the performance by Epicor
Software Corporation (together with its subsidiaries, the “Company”), of its
obligations under the Employment Agreement, dated as of October __, 2013 (the
“Employment Agreement”), do hereby release and forever discharge as of the date
hereof the Company and its respective affiliates and subsidiaries and all their
present, former and future directors, officers, agents, representatives,
employees, successors and assigns of the Company and/or its respective
affiliates and subsidiaries and direct or indirect owners (collectively, the
“Released Parties”) to the extent provided herein. The Released Parties are
intended third-party beneficiaries of this Release, and this Release may be
enforced by each of them in accordance with the terms hereof in respect of the
rights granted to such Released Parties hereunder. Terms used herein but not
otherwise defined shall have the meanings given to them in the Employment
Agreement.
1.I understand that any payments or benefits paid or granted to me under
Section 7 of the Agreement represent, in part, consideration for signing this
Release and, in part, are not salary, wages or benefits to which I was already
entitled. I understand and agree that I will not receive certain of the payments
and benefits specified in Section 7 of the Employment Agreement unless I execute
this Release and do not revoke this Release within the time period permitted
hereafter or breach this Release. Such payments and benefits will not be
considered compensation for purposes of any employee benefit plan, program,
policy or arrangement maintained or hereafter established by the Company or its
affiliates.
2.    Except as provided in paragraphs 4, 5, 6 and 14 below, and except for the
provisions of the Employment Agreement which expressly survive the termination
of my employment with the Company, I knowingly and voluntarily (for myself, my
heirs, executors, administrators and assigns) release and forever discharge the
Company and the other Released Parties from any and all claims, suits,
controversies, actions, causes of action, cross-claims, counter-claims, demands,
debts, compensatory damages, liquidated damages, punitive or exemplary damages,
other damages, claims for costs and attorneys’ fees, or liabilities of any
nature whatsoever in law and in equity, both past and present (through the date
this Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company and/or any of the Released Parties
which I, my spouse, or any of my heirs, executors, administrators or assigns,
ever had, now have or may have by reason of any matter, cause, or thing
whatsoever, from the beginning of my initial dealings with the Company to the
date of this Release, and particularly, but without limitation of the foregoing
general terms, any claims arising from or relating in any way to my employment
relationship with Company, the terms and conditions of that employment
relationship, and the termination of that employment relationship (including,
but not limited to, any allegation, claim or violation, arising under: Title VII
of the Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the
Age Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended: the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Worker Adjustment Retraining and Notification Act; the Employee
Retirement Income Security Act of 1974; any applicable Executive Order Programs;
the Fair Labor Standards Act; or their state or local counterparts; or under any
other federal, state or local civil or human rights law, or under any other
local, state, or federal law, regulation or ordinance: or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation: or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”).
I understand and intend that no reference herein to a specific form of claim,
statute or type of relief is intended to limit the scope of this Release.
3.    I represent that I have made no assignment or transfer of any right,
claim, demand, cause of action, or other matter covered by paragraph 2 above.
4.    Notwithstanding the release in paragraph 2 above, I am not releasing the
following: (a) any rights or claims for defense and indemnification I may have
pursuant to any written and fully signed indemnification agreement with the
Company to which I am a party, the Company’s Certificate of Incorporation, the
Company’s Bylaws, the Company’s insurance policies, or under applicable law;
(b) any rights or claims which are not waivable as a matter of law; (c) any
right to payment in respect of vested equity awards or units issued under the
Restricted Unit Agreement, dated as of [l], 2013, by and between Eagle Topco LP
and me, and the Partnership Agreement (as defined therein); (d) any claims for
breach of the Employment Agreement arising after the date that I sign this
Release; and (e) any claims for breach of this Release.
5.    I agree that this Release does not waive or release any rights or claims
that I may have under the Age Discrimination in Employment Act of 1967 which
arise after the date I execute this Release. I acknowledge and agree that my
separation from employment with the Company in compliance with the terms of the
Employment Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).
6.    Except as provided in paragraphs 4 and 5 above, this paragraph 6 and
paragraph 14 below, and except for the provisions of the Employment Agreement
which expressly survive the termination of my employment with the Company, I
agree that I hereby waive all rights to sue or obtain equitable, remedial or
punitive relief from any or all Released Parties of any kind whatsoever,
including, without limitation, reinstatement, back pay, front pay, and any form
of injunctive relief. Notwithstanding the foregoing, I acknowledge that I am not
waiving and am not being required to waive any right that cannot be waived under
law, including the right to file an administrative charge or participate in an
administrative investigation or proceeding; provided, however, that I disclaim
and waive any right to share or participate in any monetary award resulting from
the prosecution of such charge or investigation or proceeding.
7.    In signing this Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this Release shall be given full force and
effect according to each and all of its express terms and provisions, including
those relating to unknown and unsuspected Claims (notwithstanding any state or
local statute that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated Claims), if any, as well as those
relating to any other Claims hereinabove mentioned or implied. I acknowledge and
agree that this waiver is an essential and material term of this Release and
that without such waiver the Company would not have agreed to the terms of the
Employment Agreement. I further agree that in the event that I should bring a
Claim seeking damages against the Company, or in the event that I should seek to
recover against the Company in any Claim brought by a governmental agency on my
behalf, this Release shall serve as a complete defense to such Claims to the
maximum extent permitted by law. I further agree that I am not aware of any
pending claim or of any facts that could give rise to a claim of the type
described in paragraph 2 above as of the execution of this Release.
8.    I agree that neither this Release, nor the furnishing of the consideration
for this Release, shall be deemed or construed at any time to be an admission by
the Company, any Released Party or myself of any improper or unlawful conduct.
9.    I agree that I will forfeit all amounts payable by the Company pursuant to
the Employment Agreement on or after the termination of my employment if I
challenge the validity of this Release. I also agree that if I violate this
Release by suing the Company or the other Released Parties, I will pay all costs
and expenses of defending against the suit incurred by the Released Parties,
including reasonable attorneys’ fees, and return all payments received by me
pursuant to the Employment Agreement on or after the termination of my
employment.
10.    I agree that this Release and the Employment Agreement are confidential
and agree not to disclose any information regarding the terms of this Release or
the Employment Agreement, except to my immediate family and any tax, legal or
other counsel that I have consulted regarding the meaning or effect hereof or as
required by law, and I will instruct each of the foregoing not to disclose the
same to anyone.
11.    Any non-disclosure provision in this Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this Release
or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), or any
other self-regulatory organization or any governmental entity.
12.    I hereby acknowledge that Sections 7, 8, 9, 10, 11, 13, 15, 16, 17, 18,
19, 20, and 22 of the Employment Agreement shall survive my execution of this
Release.
13.    I represent that I am not aware of any Claim by me, and I acknowledge
that I may hereafter discover claims or facts in addition to or different than
those which I now know or believe to exist with respect to the subject matter of
the release set forth in paragraph 2 above and which, if known or suspected at
the time of entering into this Release, may have materially affected this
Release and my decision to enter into it.
14.    Notwithstanding anything in this Release to the contrary, this Release
shall not relinquish, diminish, or in any way affect any rights or claims
arising out of any breach by the Company or by any Released Party of the
Employment Agreement after the date hereof.
15.    Whenever possible, each provision of this Release shall be interpreted
in, such manner as to be effective and valid under applicable law, but if any
provision of this Release is held to be invalid, illegal or unenforceable in any
respect under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or any other
jurisdiction, but this Release shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.
16.    I UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS OTHER THAN CLAIMS SPECIFICALLY RETAINED HEREUNDER. In giving this
Release, which includes claims which may be unknown to me at present, I
acknowledge that I have read and understand Section 1542 of the California Civil
Code, which states: “A general release does not extend to claims which the
creditor does not know or suspect to exist in his or her favor at the time of
executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor." I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any unknown or
unsuspected claims I may have against the Released Parties.
BY SIGNING THIS RELEASE, I REPRESENT AND AGREE THAT:
1.
I HAVE READ IT CAREFULLY:

2.
I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990, AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

3.
I VOLUNTARILY CONSENT TO EVERYTHING IN IT:

4.
I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR. AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION:

5.
I HAVE HAD AT LEAST [21][45] DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE TO
CONSIDER IT AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED
[21][45]-DAY PERIOD;

6.
I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

7.
I HAVE SIGNED THIS RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE OF ANY
COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

8.
I AGREE THAT THE PROVISIONS OF THIS RELEASE MAY NOT BE AMENDED, WAIVED, CHANGED
OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.

SIGNED:         DATED:     

()